 



Exhibit 10.1
Hansen Medical, Inc.
Management Cash Incentive Plan
(As Adopted Effective January 1, 2008)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
           
ARTICLE 1.
  BACKGROUND AND PURPOSE     1  
1.1
  Effective Date     1  
1.2
  Purpose of the Plan     1  
 
           
ARTICLE 2.
  DEFINITIONS     1  
 
           
ARTICLE 3.
  SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS     3  
3.1
  Selection of Participants     3  
3.2
  Determination of Performance Goals     3  
3.3
  Determination of Target Awards     3  
3.4
  Determination of Payout Formula or Formulae     3  
3.5
  Determination of Actual Awards     3  
 
           
ARTICLE 4.
  PAYMENT OF AWARDS     4  
4.1
  Right to Receive Payment     4  
4.2
  Timing of Payment     4  
4.3
  Form of Payment     4  
4.4
  Payment in the Event of Death     4  
 
           
ARTICLE 5.
  ADMINISTRATION     4  
5.1
  Committee Authority     4  
5.2
  Decisions Binding     4  
5.3
  Delegation by the Committee     4  
 
           
ARTICLE 6.
  GENERAL PROVISIONS     5  
6.1
  Tax Withholding     5  
6.2
  No Effect on Employment     5  
6.3
  No Effect on Other Benefits     5  
6.4
  Successors     5  
6.5
  Nontransferability of Awards     5  
 
           
ARTICLE 7.
  DURATION, AMENDMENT AND TERMINATION     5  
7.1
  Duration of the Plan     5  
7.2
  Amendment, Suspension or Termination     5  
 
           
ARTICLE 8.
  LEGAL CONSTRUCTION     5  
8.1
  Severability     5  
8.2
  Requirements of Law     6  
8.3
  Governing Law     6  
8.4
  Captions     6  

i



--------------------------------------------------------------------------------



 



Hansen Medical, Inc.
Management Cash Incentive Plan

     ARTICLE 1.   BACKGROUND AND PURPOSE

          1.1 Effective Date. This Plan is effective as of January 1, 2008.
          1.2 Purpose of the Plan. The Plan is intended to motivate Participants
to achieve excellent short- and long-term financial performance for the Company
and its business units. The Plan’s goals are to be achieved by providing
Participants with the opportunity to earn cash incentive awards for the
achievement of goals relating to the performance of the Company.

     ARTICLE 2.   DEFINITIONS

          The following words and phrases shall have the following meanings,
unless a different meaning is plainly required by the context:
          2.1 “Actual Award” means, as to any Performance Period, the actual
award (if any) payable to a Participant for the Performance Period. Each Actual
Award is determined by the Payout Formula for the Performance Period, subject to
the Committee’s authority under Section 3.5 to increase, eliminate or reduce the
award otherwise indicated by the Payout Formula.
          2.2 “Affiliate” means any corporation or other entity (including,
without limitation, partnerships and joint ventures) controlled by the Company.
          2.3 “Base Salary” means, as to any Performance Period, the
Participant’s earned salary during the Performance Period. Base Salary shall be
calculated before both (a) deductions for taxes or benefits and (b) deferrals of
compensation pursuant to Company-sponsored plans or Affiliate-sponsored plans.
          2.4 “Board” means the Company’s Board of Directors.
          2.5 “Committee” means the Compensation Committee of the Board.
          2.6 “Company” means Hansen Medical, Inc., a Delaware corporation, or
any successor thereto.
          2.7 “Disability” means a permanent disability, as determined for
purposes of the principal long-term disability insurance plan maintained by the
Company for the benefit of the Participant. If there is no such plan, Disability
shall be determined in accordance with a policy established by the Committee.
          2.8 “Employee” means any employee of the Company or of an Affiliate,
whether such employee is so employed when the Plan is adopted or becomes so
employed after the adoption of the Plan.

 



--------------------------------------------------------------------------------



 



          2.9 “Fiscal Quarter” means a fiscal quarter within a Fiscal Year of
the Company.
          2.10 “Fiscal Year” means the fiscal year of the Company.
          2.11 “Participant” means, as to any Performance Period, an Employee
who has been selected for participation in the Plan for that Performance Period
pursuant to Section 3.1.
          2.12 “Payout Formula” means, as to any Performance Period, the formula
or payout matrix established by the Committee pursuant to Section 3.4 in order
to determine the Actual Awards (if any) to be paid to Participants. The formula
or matrix may differ from Participant to Participant.
          2.13 “Performance Period” means a Fiscal Year, or any longer or
shorter period determined by the Committee.
          2.14 “Performance Goals” means the goal(s) or combined goal(s)
determined by the Committee to be applicable to a Participant for a Target Award
for a Performance Period. As determined by the Committee, the Performance
Goal(s) may provide for a targeted level or levels of achievement using the
performance criteria specified by the Committee. Any criteria used may be
measured (a) in absolute terms, (b) in relative terms, including (without
limitation) the passage of time and/or against other companies or metrics,
(c) on a per-share basis, (d) against the performance of the Company as a whole
or against particular segments or products of the Company and/or (e) on a
pre-tax or after-tax basis. The Committee shall determine whether any
element(s), for example (but not by way of limitation) the effect of mergers or
acquisitions, shall be included in or excluded from the determination of any
Performance Goal with respect to any Participants, whether or not such
determinations result in any Performance Goal being measured on a basis other
than generally accepted accounting principles.
          2.15 “Plan” means this Hansen Medical, Inc. Management Cash Incentive
Plan, as set forth in this instrument and as hereafter amended from time to
time.
          2.16 “Progress Payment” means a portion of the Target Award or Actual
Award determined in accordance with Section 3.5 that has been earned by the
Participant as of the end of the Progress Period, based on achievement of the
applicable Performance Goals, and that may be paid to the Participant during the
Performance Period.
          2.17 “Progress Period” means a period shorter than and within the
Performance Period for which a Progress Payment may be made.
          2.18 “Retirement” means, with respect to any Participant, a
Termination of Employment occurring in accordance with a policy or policies
established by the Committee from time to time.
          2.19 “Target Award” means the target award payable under the Plan to a
Participant for the Performance Period or Progress Period, as applicable,
expressed as a

2



--------------------------------------------------------------------------------



 



percentage of his or her Base Salary or a specific dollar amount, as determined
by the Committee in accordance with Section 3.3.
          2.20 “Termination of Employment” means a cessation of the
employee-employer relationship between an Employee and the Company or an
Affiliate for any reason, including (without limitation) a termination by
resignation, discharge, death, Disability, Retirement or the disaffiliation of
an Affiliate, but excluding a transfer from the Company to an Affiliate or
between Affiliates.

     ARTICLE 3.   SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS

          3.1 Selection of Participants. The Committee shall select the
Employees who shall be Participants for any Performance Period. The Committee
also may designate as Participants one or more individuals (by name or position)
who are expected to become Employees during a Performance Period. Participation
in the Plan is in the sole discretion of the Committee and shall be determined
Performance Period by Performance Period. Accordingly, an Employee who is a
Participant for a given Performance Period is in no way assured of being
selected for participation in any subsequent Performance Period.
          3.2 Determination of Performance Goals. The Committee shall establish
the Performance Goals for each Participant for the Performance Period. Such
Performance Goals shall be set forth in writing.
          3.3 Determination of Target Awards. The Committee shall establish a
Target Award for each Participant for each Performance Period. Such Target Award
shall be set forth in writing.
          3.4 Determination of Payout Formula or Formulae. The Committee shall
establish a Payout Formula or Formulae for purposes of determining the Actual
Award (if any) payable to each Participant. Each Payout Formula shall (a) be in
writing, (b) be based on a comparison of actual performance to the Performance
Goals, (c) provide for the payment of a Participant’s Target Award if the
Performance Goals for the Performance Period are achieved at the predetermined
level and (d) provide for the payment of an Actual Award greater than or less
than the Participant’s Target Award, depending upon the extent to which actual
performance exceeds or falls below the Performance Goals.
          3.5 Determination of Actual Awards. After the end of each Performance
Period or, to the extent that Progress Payments will be made, after the end of
each Progress Period, the Committee shall certify the extent to which the
Performance Goals applicable to each Participant for the Performance Period or
Progress Period, as applicable, were achieved or exceeded, as determined by the
Committee. The Actual Award for each Participant shall be determined by applying
the Payout Formula to the level of actual performance that has been certified by
the Committee. Any contrary provision of the Plan notwithstanding, the Committee
may (a) increase, reduce or eliminate the Actual Award that otherwise would be
payable under the Payout Formula or (b) determine whether or not any Participant
will receive an Actual Award or Progress Payment in the event that the
Participant incurs a Termination of

3



--------------------------------------------------------------------------------



 



Employment before such Actual Award or Progress Payment is to be paid pursuant
to Section 4.2.

     ARTICLE 4.   PAYMENT OF AWARDS

          4.1 Right to Receive Payment. Each Actual Award or Progress Payment
that may become payable under the Plan shall be paid solely from the general
assets of the Company or the Affiliate that employs the Participant (as the case
may be), as determined by the Company. No amounts awarded or accrued under the
Plan shall be funded, set aside or otherwise segregated prior to payment. The
obligation to pay Actual Awards or Progress Payments under the Plan shall at all
times be an unfunded and unsecured obligation of the Company. Participants shall
have the status of general creditors of the Company or the Affiliate that
employs the Participant.
          4.2 Timing of Payment. Subject to Section 3.5, payment of each Actual
Award or Progress Payment shall be made as soon as administratively practicable,
but in no event later than two and one-half months after the end of the
applicable Performance Period or Progress Period, as the case may be.
          4.3 Form of Payment. Each Actual Award or Progress Payment shall be
paid in cash (or its equivalent) in a single lump sum.
          4.4 Payment in the Event of Death. If a Participant dies before
receiving an Actual Award or Progress Payment (determined under Section 3.5)
that was scheduled to be paid before his or her death for a prior Performance
Period or Progress Period, then the Actual Award or Progress Payment shall be
paid to the Participant’s designated beneficiary or, if no beneficiary has been
designated, to the administrator or representative of his or her estate. Any
beneficiary designation or revocation of a prior designation shall be effective
only if it is in writing, signed by the Participant and received by the Company
prior to the Participant’s death.

     ARTICLE 5.   ADMINISTRATION

          5.1 Committee Authority. The Plan shall be administered by the
Committee, subject to Section 5.3. The Committee shall have all powers and
discretion necessary or appropriate to administer the Plan and to control its
operation, including (without limitation) the power to (a) determine which
Employees shall be granted awards, (b) prescribe the terms and conditions of the
awards, (c) interpret the Plan, (d) adopt such procedures and sub-plans as are
necessary or appropriate to permit participation in the Plan by Employees who
are foreign nationals or employed outside of the United States, (e) adopt rules
for the administration, interpretation and application of the Plan and
(f) interpret, amend or revoke any such rules.
          5.2 Decisions Binding. All determinations and decisions made by the
Committee, the Board or any delegate of the Committee pursuant to the provisions
of the Plan shall be final, conclusive and binding on all persons and shall be
given the maximum deference permitted by law.
          5.3 Delegation by the Committee. The Committee, on such terms and
conditions as it may provide, may delegate all or part of its authority and
powers under the Plan to one or more directors and/or employees of the Company.

4



--------------------------------------------------------------------------------



 



     ARTICLE 6.   GENERAL PROVISIONS

          6.1 Tax Withholding. The Company or an Affiliate, as applicable, shall
withhold all required taxes from an Actual Award or Progress Payment, including
any federal, state, local or other taxes.
          6.2 No Effect on Employment. Nothing in the Plan shall interfere with
or limit in any way the right of the Company or an Affiliate, as applicable, to
terminate any Participant’s employment or service at any time, with or without
cause. Employment with the Company and its Affiliates is on an at-will basis
only. The Company expressly reserves the right, which may be exercised at any
time and without regard to when during or after a Performance Period such
exercise occurs, to terminate any individual’s employment with or without cause,
and to treat him or her without regard to the effect that such treatment might
have upon him or her as a Participant.
          6.3 No Effect on Other Benefits. Except as expressly set forth in a
Participant’s employment agreement with the Company, any Actual Awards or
Progress Payments under the Plan shall not be considered for the purpose of
calculating any other benefits to which such Participant may be entitled,
including (a) any termination, severance, redundancy or end-of-service payments,
(b) other bonuses or long-service awards, (c) overtime premiums, (d) pension or
retirement benefits or (e) future Base Pay or any other payment to be made by
the Company to such Participant.
          6.4 Successors. All obligations of the Company and any Affiliate under
the Plan, with respect to awards granted hereunder, shall be binding on any
successor to the Company and/or such Affiliate, whether the existence of such
successor is the result of a merger, consolidation, direct or indirect purchase
of all or substantially all of the business or assets of the Company or such
Affiliate, or any similar transaction.
          6.5 Nontransferability of Awards. No award granted under the Plan
shall be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated, other than by will, by the laws of descent and distribution or to
the limited extent provided in Section 4.4. All rights with respect to an award
granted to a Participant shall be available during his or her lifetime only to
the Participant.

     ARTICLE 7.   DURATION, AMENDMENT AND TERMINATION

          7.1 Duration of the Plan. The Plan shall commence on the date
specified herein and shall remain in effect thereafter until terminated pursuant
to Section 7.2.
          7.2 Amendment, Suspension or Termination. The Board or the Committee
may amend, suspend or terminate the Plan, or any part thereof, at any time and
for any reason. No award may be granted during any period of suspension or after
termination of the Plan.

     ARTICLE 8.   LEGAL CONSTRUCTION

          8.1 Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the

5



--------------------------------------------------------------------------------



 



Plan, and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included.
     8.2 Requirements of Law. The granting of awards under the Plan shall be
subject to all applicable laws, rules and regulations, and to such approvals by
any governmental agencies or national securities markets as may be required.
     8.3 Governing Law. The Plan and all awards shall be construed in accordance
with and governed by the laws of the State of California, without regard to
their conflict-of-law provisions.
     8.4 Captions. Captions are provided herein for convenience only and shall
not serve as a basis for interpretation or construction of the Plan.

6